DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Priority
This application is a CON of 17/002,020 filed on 25 August 2020, now Patent No. 11,326,802.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 22 August 2022 have been considered by the examiner.


Claim Objections
Claim 19 is objected to because of the following informalities (with Examiner’s recommendation): “instructing” in line 8 should read “instruct”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, JR. et al. (US 2013/0048745 A1), hereinafter ‘Johnson’, in view of Kovalcik et al. (US 2017/0167735 A1), hereinafter ‘Kovalcik’. Johnson and Kovalcik (published application for Patent No. 10,288,300) are references cited in the information disclosure statement submitted on 22 August 2022.

Regarding claim 1, Johnson teaches:
receive supply water temperature data; receive return water temperature data; (Johnson: [0028] “A temperature sensor 25 is located to measure the water temperature in boiler inlet or return water line 27 of boiler 21. Temperature sensor 25 is operably connected to controller 36 via connector 32. Temperature sensor 26 is located to measure the water temperature in outlet or system supply water line 28 of boiler 21 and is operably connected to controller 36 via connector 33.”) [The temperature sensor providing to the controller reads on the controller “receive …”. The outlet or system supply water temperature reads on “supply water temperature data”, and the inlet or return water temperature reads on “return water temperature data”.]
determine a current temperature differential value based at least in part on the supply water temperature data and the return water temperature data; determine a current load demand value based at least in part on the current temperature differential value and a setpoint temperature; (Johnson: Abstract “The calculation of the system energy load is a function of a set-point water temperature for the hydronic heating system, a supply water temperature of water flowing relative to a supply point of the water line, a return water temperature of water flowing relative to return point of the water line and a flow rate of water flowing relative to a flow sense point of the water line.”; [0046] “It can be seen from the previous explanation with reference to the drawings that system 120 provides microprocessor control of differing types of boilers in a heating system through the use of a variety of sensor inputs to optimally sequence and operate each boiler in the heating system to maximize efficiency of the boilers. The system is suitable for controlling multiple boilers of different sizes and of different types within the same heating system. By calculating real-time heating load and using that information to select and operate boilers, efficiency losses and detrimental effects on equipment life due to short-cycling of boilers are prevented or eliminated.”; [0048]-[0051] “[0048] Referring to FIG. 8, a stage S302 of flowchart 300 encompasses a system energy load calculation that is dependent upon one or more operational conditions (e.g., temperature, pressure, power consumption, motion, etc.) of an applicable system (e.g., heating, cooling, pumping, current output, and mechanical energy). For example, in the context of a hybrid heating system including one or more condensing boilers and one or more non-condensing boilers, the following equations [1] and [2] can be utilized for purposes of calculating a system energy load for the hybrid heating system that is dependent upon a set-point temperature of the hybrid heating system:
L=((T.sub.SP-T.sub.R)+(T.sub.SP-T.sub.S))*(GPM*WLG*MPH) [1]
L=((T.sub.SP-T.sub.R)+(T.sub.SP-T.sub.S)+(CTL-T.sub.R))*(GPM*WLG*MPH) [2]
where (1) L is a calculated system energy load (BTU/H) for the hybrid heating system, [0049] (2) T.sub.SP is the set-point temperature (.degree. F.) of the hybrid heating system, [0050] (3) T.sub.S is the supply water temperature (.degree. F.) of the hybrid heating system, [0051] (4) T.sub.R is the return water temperature (.degree. F.) of the hybrid heating system …”) [Calculating, in real-time, the system energy load or the heating load reads on “determine a current load demand value”. The part of the Load calculation, (T.sub.SP-T.sub.R)+(T.sub.SP-T.sub.S), reads on “determine a current temperature differential value based at least in part on …”, and T.sub.SP reads on “a setpoint temperature”.]
retrieve boiler data indicative of a type and a capacity of boiler available for heating from among a plurality of boilers, the plurality of boilers comprising at least one condensing boiler and at least one non-condensing boiler; determine, based on the current load demand value, a required boiler capacity necessary to satisfy the current load demand value; and instruct one or more boilers from among the plurality of boilers to transition to a heating mode for heating water in the boiler system by: in response to the current load demand value being less than or equal to a predetermined load demand threshold: selecting a size-appropriate condensing boiler, the size-appropriate condensing boiler having a capacity corresponding to the required boiler capacity; and outputting a control signal to the size-appropriate condensing boiler to transition to the heating mode. (Johnson: [0041] “Through the use of user interface device 190, the type of each boiler 121-124 (e.g., condensing or non-condensing) will be inputted by the user. Minimum and maximum return and supply temperatures for each of boilers 121-124, as defined by the boiler manufacturer, will be inputted by the user as well. The outdoor air temperature switch point, i.e., the temperature above which a condensing-type boiler is initially selected, may also be provided to system 120 via user interface device 190. Using data provided by interface device 190 and the outdoor air temperature provided by sensor 164 via connector 264, controller 146 will enable at least one of pumps 134-137 via their respective connectors 234-237. After a user-defined delay (e.g., 1 to 10 minutes), a flow reading using flow sensor 163 in the main water line 147 will be taken. Using this flow data provided via connector 263, as well as other initializing data, controller 146 calculates an initial building heating load for system 120. Based on this calculated load and the outdoor air temperature switch point, controller 146 will determine which type of boiler (e.g., condensing or non-condensing) to initially enable. For example, if the outdoor air temperature calls for a condensing boiler, and there is more than one condensing boiler available in system 120, then the first boiler selected can be based on which one has accumulated the fewest hours of operation. This may be done by comparing timers linked with each boiler's respective output enable circuits, unless a particular boiler in the system has been designated a dedicated lead boiler, in which case it will always be enabled or fired first. Since controller 146 also knows the output capability of each boiler on the system, controller 146 may also select for operation the boiler having an output that is most closely matched to the building heating load. If the condition should exist that a particular boiler is in an alarm state (i.e., the boiler is not working properly), controller 146 will not enable that boiler until the condition causing the alarm is remedied. For purposes of this example, condensing boiler 124 is initially enabled by controller 146 via connector 224. After an initial period of low-fire output of boiler 124, the building heating load will be recalculated to obtain a real-time heating load. This low-fire time delay, e.g., 30 minutes, is used to ensure that the initial calculated building heating load is accurate so as to avoid overshooting the desired building temperature by overfiring the initially enabled or fired boiler or boilers. If the recalculated real-time heating load indicates that heat is still required, the initially enabled boiler 124 will thereafter by operated in its normal or real-time mode, e.g., via proportional-integral-derivative (PID) control, by controller 146 via connector 224.”) (Johnson: [0056] “Equation [1] is utilized for all condensing operations and for non-condensing operations whereby the return water temperature T.sub.R is equal to or greater than the condensing temperature limit CTL. Conversely, equation [2] is utilized for non-condensing operations whereby the return water temperature T.sub.R is less than the condensing temperature limit CTL. As previously described herein, a hybrid heating system can be switched between condensing operations and non-condensing operations based on a comparison of the outdoor air temperature to a switch temperature point whereby condensing operations primarily occur above the switch temperature point and non-condensing operations primarily occur below the switch temperature point.”; [0058]-[0064] “[0058] Still referring to FIG. 8, a stage S304 of flowchart 300 encompasses a device load assignment that is dependent upon the output capacities of the device(s) (e.g., boilers, chillers, pumps, dampers, etc.) of the applicable system (e.g., heating, cooling, pumping, current output and mechanical energy). For example, in the context of a hybrid heating system including one or more condensing boilers and one or more non-condensing boilers, the following equations [3] and [4] can be utilized for purposes of assigning a device load for each boiler Y of a total of X enabled boilers of the hybrid heating system:
BY.sub.IL=(OY.sub.MAX/.SIGMA.OX.sub.MAX))*(L) [3]
BY.sub.IL=(OY.sub.MIN/.SIGMA.OX.sub.MIN))*(L) [4]
where (1) BY.sub.IL is a load assignment (BTU/H) for a particular boiler Y, [0059] (2) OY.sub.MAX is the maximum output (BTU/H) for a particular boiler Y, [0060] (3) .SIGMA.OX.sub.MAX is a summation of all maximum outputs (BTU/H) for the enabled boilers X, [0061] (4) OY.sub.MIN is the minimum output (BTU/H) for a particular boiler Y, [0062] (5) .SIGMA.OX.sub.MIN is a summation of all minimum outputs (BTU/H) for the enabled boilers X, and [0063] (6) L is the previously calculated system energy load (BTU/H) for the hybrid heating system. [0064] Equation [3] is utilized whenever all of the control signal(s) (e.g., analog or digital, voltage or current) of the enabled boiler(s) X are to be modulated as described herein. Conversely, equation [4] is utilized whenever less than all of the control signal(s) (e.g., analog or digital, voltage or current) of the enabled boiler(s) X are to be modulated as described herein. As previously described herein, the determination of which boiler(s) to enable at any given moment is a function of the operational state of the system (i.e., condensing or non-condensing) as well as the operational state of each boiler in terms of at least an online/offline status of the boiler, and an operational time status of the boiler.”) [Using the output/capacity information in the calculations read on “retrieve boiler data”. The equations [3] or [4] represents “determine … a required boiler capacity …”, and enabling the boiler accordingly reads on “instruct one or more boilers … to transition to a heating mode …”. The output capacity of the boiler reads on “a predetermined load demand threshold”, and the building heat load matching the output of the boiler reads on “the current load demand value being less than or equal to a predetermined load demand threshold”. When the outdoor temperature calls for condensing boilers, selecting operations of the condensing boiler having an output that is matched to the building heat load reads on “selecting a size-appropriate condensing boiler …”. Operating enabled boiler in its normal or real-time mode by modulating the control signal reads on “outputting a control signal to …”.]

Johnson further, implicitly teaches:
A non-transitory, computer-readable medium storing instructions that, when executed by one or more processors, cause a boiler system controller to: (Johnson implicitly teaches: [0046] “It can be seen from the previous explanation with reference to the drawings that system 120 provides microprocessor control of differing types of boilers in a heating system through the use of a variety of sensor inputs to optimally sequence and operate each boiler in the heating system to maximize efficiency of the boilers.”)

Johnson does not explicitly teach: A non-transitory, computer-readable medium storing instructions that, when executed by one or more processors, cause a boiler system controller to:
Kovalcik teaches:
A non-transitory, computer-readable medium storing instructions that, when executed by one or more processors, cause a boiler system controller to: (Kovalcik: [0034] “The master controller 102 also includes a processor 212 that is in communication with, via one or more internal communication links (e.g., a bus) 210, a computer readable storage medium. Depending upon the embodiment, the computer readable storage medium is (or can include) any medium that can be used to store information that can later be accessed by the processor 212. In the present embodiment, the computer readable storage medium particularly includes memory 216 and data storage units 220. Memory 216 is preferably a fast-access memory and is used to run program instructions executable by the processor 212. Memory 216 is preferably random access memory (RAM), read only memory (ROM), and/or flash memory.”; [0035] Data storage units 220 are preferably physical devices and are used to store any data and instructions that may be accessed by the processor 212, such as program data 226 and instructions for the condensing boiler(s) PID control loop 222, the non-condensing boiler(s) PID control loop 224, and the operating system 228 (which hosts at least the two control loops 222 and 224 and possibly other processes or applications as well).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Johnson and Kovalcik before them, to modify the microprocessor control to incorporate a computer readable storage medium to store any data and instructions that may be accessed by the microprocessor.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for the microprocessor to access the stored information or instruction at a later time (Kovalcik: [0034] “The master controller 102 also includes a processor 212 that is in communication with, via one or more internal communication links (e.g., a bus) 210, a computer readable storage medium. Depending upon the embodiment, the computer readable storage medium is (or can include) any medium that can be used to store information that can later be accessed by the processor 212.”).

Regarding claim 2, Johnson and Kovalcik teach all the features of claim 1.
Johnson further teaches:
wherein the predetermined load demand threshold is a first load demand threshold, and (Johnson: [0041], see claim 1) [The output capacity of the boiler or “the predetermined load demand threshold” when condensing boiler is enabled reads on “a first load demand threshold”.]
wherein instructing the one or more boilers from among the plurality of boilers to transition to the heating mode for heating water in the boiler system further comprises: in response to the current load demand value being greater than a second load demand threshold: selecting a size-appropriate non-condensing boiler, the size-appropriate non-condensing boiler having a capacity corresponding to the required boiler capacity; and outputting a control signal to the size-appropriate non-condensing boiler to transition to the heating mode. (Johnson: [0041], see claim 1) [The output capacity of the boiler or “the predetermined load demand threshold” when non-condensing boiler is enabled reads on “a second load demand threshold”.] (Johnson: [0056] “As previously described herein, a hybrid heating system can be switched between condensing operations and non-condensing operations based on a comparison of the outdoor air temperature to a switch temperature point whereby condensing operations primarily occur above the switch temperature point and non-condensing operations primarily occur below the switch temperature point.”) [When the outdoor temperature calls for non-condensing boilers, selecting operations of the non-condensing boiler having an output that is matched to the building heat load reads on “selecting a size-appropriate non-condensing boiler …”.]

Regarding claim 7, Johnson and Kovalcik teach all the features of claim 1.
Johnson further teaches:
wherein: the instructions, when executed by the one or more processors, further cause the boiler system controller to: receive, from a flow sensor, flow data indicative of a flow of water in the boiler system, and (Johnson: [0041] “After a user-defined delay (e.g., 1 to 10 minutes), a flow reading using flow sensor 163 in the main water line 147 will be taken.  Using this flow data provided via connector 263, as well as other initializing data, controller 146 calculates an initial building heating load for system 120.”)
determining the current load demand value further comprises: determining the current load demand value based at least in part on the current temperature differential value, the setpoint temperature, and the flow data. (Johnson: Abstract “A hydronic heating system comprises a water line, one or more boilers, and a control.  In operation, the water line facilitates a circulation of water through a building and the boiler(s) heat the water as the water flows through the water line.  The control calculates a system energy load for operating boilers.  The calculation of the system energy load is a function of a set-point water temperature for the hydronic heating system, a supply water temperature of water flowing relative to a supply point of the water line, a return water temperature of water flowing relative to return point of the water line and a flow rate of water flowing relative to a flow sense point of the water line.”)

Regarding claim 8, Johnson and Kovalcik teach all the features of claim 1.
Johnson further teaches:
wherein: the instructions, when executed by the one or more processors, further cause the boiler system controller to: receive, from an ambient air temperature sensor, ambient air temperature data indicative of a temperature of ambient air, and (Johnson: [0031] “Air temperature sensors 80 and 81 are illustratively shown as being connected to controller 36 via connectors 82 and 83, respectively.  Air temperature sensors 80 and 81 are illustratively located in rooms or areas of the building to be heated, and provide data to controller 36 regarding the ambient temperature of those rooms or areas.”)
determining the current load demand value further comprises: determining the current load demand value based at least in part on the current temperature differential value, the setpoint temperature, and the ambient air temperature data. (Johnson: [0041] “After an initial period of low-fire output of boiler 124, the building heating load will be recalculated to obtain a real-time heating load.  This low-fire time delay, e.g., 30 minutes, is used to ensure that the initial calculated building heating load is accurate so as to avoid overshooting the desired building temperature by overfiring the initially enabled or fired boiler or boilers.”; [0042] “Non-condensing boiler 122 will operate under PID control to cover the balance of the real-time heating load.  Should the real-time heating load increase, the non-condensing boilers will follow the same sequencing control described above to enable and control additional non-condensing boilers, e.g., boiler 121, and boiler pumps, e.g., pump 134.  During the run cycles of both condensing and non-condensing boiler reset loops, building zone temperatures will be polled by networked temperature devices, e.g., sensors 180 and 181, to determine if the output (i.e., supply temperature) of system 120 is meeting the real-time heating load.”) [Using the building zone temperature to determine if the current heat load is being met reads on “determining the current load demand value based at least in part on …the ambient air temperature data”.]

Regarding claim 9, Johnson and Kovalcik teach all the features of claim 1.
Johnson further teaches:
wherein the instructions, when executed by the one or more processors, further cause the boiler system controller to modulate an output of the size-appropriate condensing boiler. (Johnson: [0064] “Equation [3] is utilized whenever all of the control signal(s) (e.g., analog or digital, voltage or current) of the enabled boiler(s) X are to be modulated as described herein. Conversely, equation [4] is utilized whenever less than all of the control signal(s) (e.g., analog or digital, voltage or current) of the enabled boiler(s) X are to be modulated as described herein.”; [0100], Figure 11 “By further example, FIG. 11 illustrates a system administrator 501 for executing stages S302 and S304 of flowchart 300 (FIG. 8) via a wireline or wireless network to device controllers 502 for executing stages S306 and S308 of flowchart 300 as well as flowchart 400 (FIG. 9) on behalf of devices 600 (e.g., boilers, chillers, pumps, dampers, etc.). Alternatively, administrator 501 can partially or entirely execute stage S306.”)

Regarding claim 10, Johnson and Kovalcik teach all the features of claims 1-2.
Johnson further teaches:
wherein the instructions, when executed by the one or more processors, further cause the boiler system controller to modulate an output of the size-appropriate non-condensing boiler. (Johnson: [0064] “Equation [3] is utilized whenever all of the control signal(s) (e.g., analog or digital, voltage or current) of the enabled boiler(s) X are to be modulated as described herein. Conversely, equation [4] is utilized whenever less than all of the control signal(s) (e.g., analog or digital, voltage or current) of the enabled boiler(s) X are to be modulated as described herein.”; [0100], Figure 11 “By further example, FIG. 11 illustrates a system administrator 501 for executing stages S302 and S304 of flowchart 300 (FIG. 8) via a wireline or wireless network to device controllers 502 for executing stages S306 and S308 of flowchart 300 as well as flowchart 400 (FIG. 9) on behalf of devices 600 (e.g., boilers, chillers, pumps, dampers, etc.). Alternatively, administrator 501 can partially or entirely execute stage S306.”)

Regarding claim 11, Johnson and Kovalcik teach all the features of claims 1-2.
Johnson further teaches:
wherein the instructions, when executed by the one or more processors, further cause the boiler system controller to: retrieve, from a memory associated with the boiler system controller, a time-defined rotation setting configured to cause the controller to select a predetermined group of boilers of the plurality of boilers to transition to the heating mode. (Johnson: [0042] “Should the outdoor air temperature remain above the condensing/non-condensing switch point and all condensing boilers, in this case boilers 124 and 123, have been operating at a user-defined maximum output for a user-defined period of time, and a user-defined heating load percentage (e.g., 1-10%) has not been reached, a non-condensing boiler, e.g., boiler 122 will then be enabled by an enabling signal via connector 222. … Should the real-time heating load increase, the non-condensing boilers will follow the same sequencing control described above to enable and control additional non-condensing boilers”) [Enabling other boilers upon the user-defined period of time reads on “a time-defined rotation setting”, and enabling the non-condensing boiler reads on “a predetermined group of boilers”.] (Johnson: [0043] “Boiler operating regulations require that a boiler must be shut down at least once every 24 hours. In order to comply with this requirement and to even wear across boilers, system 120 operates such that each boiler 121-124 is shut down at least once every six hours. This process allows controller 146 to regularly compare hours of accumulated operation and enable or fire the boiler of a given type with the least operating hours first.”) [Further, the shut down schedule reads on “a time-defined rotation setting”.]

Regarding claim 12, Johnson and Kovalcik teach all the features of claims 1-2 and 11.
Johnson further teaches:
wherein the predetermined group of boilers is a first predetermined group of boilers, and wherein the instructions, when executed by the one or more processors, further cause the boiler system controller to: in response to determining that the first predetermined group of boilers has operated for a predetermined amount of time, output a first control signal to the first predetermined group of boilers to cause the first predetermined group of boilers turn off and a second control signal to a second predetermined group of boilers to cause the second predetermined group of boilers to transition to the heating mode. (Johnson: [0042] “Should the outdoor air temperature remain above the condensing/non-condensing switch point and all condensing boilers, in this case boilers 124 and 123, have been operating at a user-defined maximum output for a user-defined period of time, and a user-defined heating load percentage (e.g., 1-10%) has not been reached, a non-condensing boiler, e.g., boiler 122 will then be enabled by an enabling signal via connector 222. Once non-condensing boiler 122 has been enabled, condensing boilers 124 and 123, that are still enabled, will be reset to cover that portion of the real-time heating load that still allows non-condensing boiler 122 to maintain its minimum recommended return water temperature. Non-condensing boiler 122 will operate under PID control to cover the balance of the real-time heating load. Should the real-time heating load increase, the non-condensing boilers will follow the same sequencing control described above to enable and control additional non-condensing boilers, e.g., boiler 121, and boiler pumps, e.g., pump 134.”) [The condensing boilers read on “a first predetermined group of boilers”. The user-defined period of time reads on “a predetermined amount of time”. Resetting the condensing boilers read on “the first predetermined group of boilers turn off”, and enabling non-condensing boilers read on “a second predetermined group of boilers … to transition”.]

Regarding claim 13, Johnson and Kovalcik teach all the features of claims 1-2 and 11.
Johnson further teaches:
wherein the predetermined group of boilers is defined by a user. (Johnson: [0041] “Through the use of user interface device 190, the type of each boiler 121-124 (e.g., condensing or non-condensing) will be inputted by the user. Minimum and maximum return and supply temperatures for each of boilers 121-124, as defined by the boiler manufacturer, will be inputted by the user as well. The outdoor air temperature switch point, i.e., the temperature above which a condensing-type boiler is initially selected, may also be provided to system 120 via user interface device 190.”) [Inputting the switch point to select between condensing-type boilers and non-condensing-type boilers reads on “defined by a user”.]

Regarding claim 14, Johnson and Kovalcik teach all the features of claims 1-2 and 11-12.
Johnson further teaches:
wherein the predetermined amount of time is defined by a user. (Johnson: [0042], see claim 12) [The user-defined period of time reads on “is defined by a user”.]

Regarding claim 17, Johnson and Kovalcik teach all the features of claims 1-2.
Johnson further teaches:
wherein the instructions, when executed by the one or more processors, further cause the boiler system controller to: retrieve, from a memory associated with the controller, a predetermined sequential control setting configured to cause the controller to operate the plurality of boilers in a sequential control mode; and wherein instructing the one or more boilers from among the plurality of boilers to transition to the heating mode for heating water in the boiler system further comprises: in response to the current load demand value being less than or equal to the first load demand threshold and based on the predetermined sequential control setting, output a control signal for a plurality of size-appropriate condensing boilers from among the plurality of boilers to transition to a heating mode for heating water in the boiler system in the sequential control mode; and in response to the current load demand value being greater than the second load demand threshold and based on the predetermined sequential control setting, output a control signal for a plurality of size-appropriate non-condensing boilers from among the plurality of boilers to transition to the heating mode for heating water in the boiler system in the sequential control mode. (Johnson: [0041]-[0056], see claim 1) (Johnson: [0042] “In this exemplary embodiment, if the real-time heating load increases, this pattern of sequencing will continue until all boilers of a particular type (e.g., condensing or non-condensing) that exist in a given heating system have been enabled or fired. … Should the real-time heating load increase, the non-condensing boilers will follow the same sequencing control described above to enable and control additional non-condensing boilers, e.g., boiler 121, and boiler pumps, e.g., pump 134.”) [The sequencing control as programmed reads on “a predetermined sequential control”.]

Regarding claim 18, Johnson and Kovalcik teach all the features of claims 1-2 and 17.
Johnson further teaches:
wherein the predetermined sequential control setting is defined by a user. (Johnson: [0042] “The operation of the PID mode of controller 146 will be constantly monitored. If controller 146 causes the output of boiler 124 to remain above a user-defined output percentage (e.g., 25%-100%) for a given user-defined time period (e.g., 5-60 minutes), then a second boiler, e.g., condensing boiler 123, will be enabled via connector 223, and controller 146 will split the real-time heating load between the two enabled boilers 124 and 123 in a manner that operates both boilers as efficiently as possible.”)

Regarding claim 19, Johnson and Kovalcik teach all the features of claims 1-2.
Johnson further teaches:
wherein: the instructions, when executed by one or more processors, further cause the boiler system controller to: retrieve, from a memory associated with the boiler system controller, a time delay setting configured to cause the controller to delay output of one or more control signals for a delay duration to prevent excessive cycling of one or more boilers of the plurality of boilers; and instructing the one or more boilers from among the plurality of boilers to transition to the heating mode for heating water in the boiler system further comprises: in response to the current load demand value remaining less than or equal to the first load demand threshold and subsequent to expiration of the delay duration, output the control signal for the size-appropriate condensing boiler to transition to the heating mode for heating water in the boiler system; and in response to the current load demand value remaining greater than the second load demand threshold and subsequent to expiration of the delay duration, output the control signal for the size-appropriate non-condensing boiler to transition to the heating mode for heating water in the boiler system. (Johnson: [0041]-[0056], see claim 1) (Johnson: [0041] “This low-fire time delay, e.g., 30 minutes, is used to ensure that the initial calculated building heating load is accurate so as to avoid overshooting the desired building temperature by overfiring the initially enabled or fired boiler or boilers. If the recalculated real-time heating load indicates that heat is still required, the initially enabled boiler 124 will thereafter by operated in its normal or real-time mode, e.g., via proportional-integral-derivative (PID) control, by controller 146 via connector 224.” [0046] “By calculating real-time heating load and using that information to select and operate boilers, efficiency losses and detrimental effects on equipment life due to short-cycling of boilers are prevented or eliminated.”) [The low-fire time delay reads on “a time delay setting”.]


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, in view of Kovalcik, further in view of Pitonyak et al. (US 2010/0006042 A1), hereinafter ‘Pitonyak’. Pitonyak is a reference cited in the information disclosure statement submitted on 22 August 2022.

Regarding claim 20, Johnson and Kovalcik teach all the features of claims 1-2 and 19.
Johnson and Kovalcik do not explicitly teach: wherein the time delay setting is defined by a user.
Pitonyak teaches:
wherein the time delay setting is defined by a user. (Pitonyak: [0035] “The system is capable of presetting or setting a switch set point temperature to be, for example, between 0 and 200 degrees F., the switch delay could be set for example, to be between 0 and 12 hours and the switch differential could be set, for example, to be between 5 and 20 degrees F. The above numbers of illustrative of preferred embodiments, and each system can be customized for automatic operation according to the desires of the user or the installer whichever is appropriate.”; [0040] “When subtracting capacity, the controller will only subtract the lead group boilers after all capacities in the second group have been turned off. Preferably, there is a delay between operating the two groups of boilers in order to smooth the transition and prevent unnecessary repetitive on/off switching between the boiler groups.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Johnson, Kovalcik and Pitonyak before them, to modify the time delay setting to be set by the user or the installer.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for timer setting to be customizable by the user or the installer for a desired operation (Pitonyak: [0035] “The system is capable of presetting or setting a switch set point temperature to be, for example, between 0 and 200 degrees F., the switch delay could be set for example, to be between 0 and 12 hours and the switch differential could be set, for example, to be between 5 and 20 degrees F. The above numbers of illustrative of preferred embodiments, and each system can be customized for automatic operation according to the desires of the user or the installer whichever is appropriate.”; [0040] “Preferably, there is a delay between operating the two groups of boilers in order to smooth the transition and prevent unnecessary repetitive on/off switching between the boiler groups.”).


Allowable Subject Matter
Claims 3-6 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116